Title: From George Washington to Abraham Skinner, 28 August 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Chatham 28th August 1781
                        
                        Having been authorized by Congress to proceed upon the exchange proposed by Mr Loring at your last
                            meeting—you will as soon as convenient inform that Gentleman that the Prisoners taken at the Cedars will be allowed
                            provided a proper allowance is made on his Part for the Canadian Officers taken at St Johns in 1775 and sent in 1776—you
                            will be pleased to observe that a dispute hath long subsisted respecting the actual ranks of those officers—The Enemy
                            alledging that they were not of so high Grades as they were called—Congress have now put the matter on the most generous
                            and unexceptionable footing "that their ranks shall be adjusted according to those specified in their Paroles except the
                            Enemy produce sufficient proof to the Contrary"—I know of no more valid proof than a certificate under the hand of the
                            british Commander in Chief—You will remark that the allowance of the Cedar prisoners is made to depend upon a proper
                            allowance of the Canadian Officers.
                        Genl Burgoyne as you will see by the resolve of Congress of which the inclosed is a Copy has been offered for
                            the Honble Henry Laurens Esqr. and the proposal may have been acceeded to—but an assurance is given in the same resolve
                            that should such exchange have taken place Credit shall be given for the officers which may be received
                            for him and payment made as soon as the matter is ascertained.
                        Should the Enemy reject the foregoing offer and chuse to wave the exchange of Genl Burgoyne untill the fate
                            of the proposal made by Congress shall be known you will nevertheless proceed upon the other Matters contained in Mr
                            Lorings last proposal—but you will endeavor as much as possible to include Genl Burgoyne now.
                        As we have not yet received any returns from the Dy Comy of Prisoners to the southward, you are not to agree
                            to the exchanges of any characters taken in that Quarter—When the returns are obtained preference will be given to those
                            who have been longest in Captivity except Congress should be pleased to order to the contrary in any particular Instances.
                            I am with regard Sir Yr most obedient Servant
                        
                            Go: Washington
                        
                    